COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00339-CV


Acadia Healthcare Company, Inc.;          §    From the 16th District Court
Psychiatric Resource Partners, Inc.;
Michael A. Saul; Timothy J. Palus;        §    of Denton County (2011-10846-16)
Peter D. Ulasewicz; Barbara H.
Bayma; and John M. Piechocki
                                          §    February 26, 2015
v.

Horizon Health Corporation                §    Opinion by Justice Gabriel

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court awarding Horizon Health Corporation future-lost-profit damages is

reversed and we render a take-nothing judgment on Horizon’s claims upon which

the jury awarded damages for future lost profits. We reverse that portion of the

trial court’s judgment awarding exemplary damages jointly and severally against

Acadia and PRP and render judgment that the exemplary damages are not

awarded jointly and severally.      We also reverse the trial court’s judgment

regarding attorneys’ fees and remand for a new trial on attorneys’ fees.

      We affirm the remainder of the trial court’s judgment conditioned on our

suggestion of remittitur by Horizon of $1,529,803.04 in exemplary damages no
later than thirty days after the date of this judgment. Upon timely remittitur, we

will reform the amount of exemplary damages awarded in the trial court’s

judgment and affirm the remaining portions of the judgment as reformed.              If

Horizon does not timely file the remittitur, we will reverse the trial court’s

judgment for a new trial on Horizon’s claims upon which Horizon prevailed and

was awarded damages that were supported by sufficient evidence.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel